Appeal by the defendant from a judgment of the County Court, Suffolk County (Crecca, J.), rendered June 6, 2007, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal forecloses review of his claim that the sentence imposed is excessive (see People v Calvi, 89 NY2d 868, 871 [1996]; People v Callahan, 80 NY2d 273, 280 [1992]; People v Seaberg, 74 NY2d 1, 11 [1989]). Skelos, J.P., Santucci, Covello, McCarthy and Chambers, JJ., concur.